DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s arguments and/or amendments in the response dated November 11, 2021.

Double Patenting
Applicant is advised that should claims 1 and 39 be found allowable, claims 35 and 38 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 1 – 3, 6, 7 and 35 – 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “a first substrate coated on a first side with an affixing adhesive protected by a water-soluble coating; a second substrate coated with a peelable or repositionable adhesive disposed upon a second side of the first substrate such that the peelable or repositionable adhesive is between the first and second substrates; an array of cut shapes cut from the first substrate and disposed upon the peelable or repositionable pressure-sensitive adhesive material of the second substrate” in claim 1 is unclear, which renders the claim vague indefinite.  The above phrases cause confusion as to what layers are present in the kit.  Are the array of shapes being cut into the first substrate mentioned previously in the claim, or is it an additional layer forming the shapes?  In the language of claim 1, is the skeleton present (Figure 2) or removed (Figure 3)?  The last lines of the claim makes it appear that the skeleton is removed, while the first couple of lines of the claim appear that first substrate is free of cuts with the skeleton present.

The phrase “a first material coated on a first side with an affixing adhesive protected by a water-soluble coating; an array of shapes in a pre-determined position cut from the first material; a second material coated with a peelable or repositionable adhesive disposed upon a second side of the first material such that the peelable or repositionable adhesive is between the first and second materials” in claim 35 is unclear, which renders the claim vague indefinite.  The above phrases cause confusion as to what layers are present in the kit.  Are the array of shapes being cut into the first substrate mentioned previously in the claim, or is it an additional layer forming the shapes?  In the language of claim 35, is the skeleton present (Figure 2) or removed (Figure 3)?  The last lines of the claim makes it appear that the skeleton is removed, while the first couple of lines of the claim appear that first substrate is free of cuts with the skeleton present.

Claims 2, 3, 6, 7 and 36 – 40 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on the above rejected claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
December 2, 2021